DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment
	The present Office Action is based upon the original patent application filed on 10/29/2021 as modified by the preliminary amendment filed on 04/11/2022. Claims 26-45 are now pending in the present application. 

Information Disclosure Statement
	The information disclosure statement submitted on 11/29/2021 has been considered by the Examiner and made of record in the application file.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 26, 33, 38-40, and 45 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bidari et al. (US 2017/0357961 herein Bidari).
Regarding claim 26, Bidari teaches a near field communication (NFC) system (read as payment system 1) (Bidari – Figure 1), comprising:
an NFC device configured to receive a wireless carrier signal and modulate the wireless carrier signal with data (read as payment device 10 with an antenna; payment device may communicate with the payment terminal by modulating the inductively coupled wireless carrier signal) (Bidari – Figure 1, [0014]-[0015], [0030]); and
an NFC reader (read as payment terminal 20) (Bidari – Figure 1) having a transmit antenna and a plurality of passive receive antennas, the NFC reader configured to wirelessly transmit the wireless carrier signal via the transmit antenna and receive the modulated wireless carrier signal with the plurality of passive receive antennas (read as payment device 10 may be a device that is capable of communicating with payment terminal 20 such as a NFC device 12; where the payment device 10 and payment terminal 20 transmit and receive payment information through a wireless carrier signal between their antennas) (Bidari – Figure 2, [0026], and [0030]), the circuitry configured to provide a plurality of data streams based on the modulated wireless carrier signal, each of the plurality of data streams defining data recovered from the modulated wireless carrier signal received from a respective one of the plurality of receivers, the circuitry further configured to select, based on a location of the NFC device relative to the NFC reader, one of the plurality of data streams for use in processing a transaction (read as during a payment transaction NFC device 12 may be inductively coupled to payment reader 22 via near field 15 and may communicate with payment terminal 20 by active or passive load modulation of a wireless carrier signal provided by payment reader 22; these components of payment system 1 facilitate electronic payment transactions between a merchant and a customer) (Bidari – Figure 1, [0013], [0017], and [0024]).

Regarding claim 33, Bidari teaches a near field communication (NFC) reader (read as payment terminal 20) (Bidari – Figure 1, Figure 3, [0025]-[0030], and [0035]), comprising:
a transmit antenna (read as signal is transmitted by an antenna of payment reader 22) (Bidari – Figure 2, Figure 3, [0026], [0030]);
a transmitter coupled to the transmit antenna and configured to transmit a wireless carrier signal from the transmit antenna (read as wireless data signal that is transmitted by payment reader 22; payment terminal 20 to wireless communicate payment information with a contactless device) (Bidari – Figure 2, Figure 3, [0026], [0030]);
a plurality of passive receive antennas (Bidari – Figure 2, [0026], and [0030]);
a plurality of receivers coupled to the plurality of passive receive antennas for receiving from the plurality of passive receive antennas the wireless carrier signal modulated with data from an NFC device (read as payment device 10 may be a device that is capable of communicating with payment terminal 20 such as a NFC device 12; where the payment device 10 and payment terminal 20 transmit and receive payment information through a wireless carrier signal between their antennas) (Bidari – Figure 2, [0026], and [0030]); and
circuitry configured to provide a plurality of data streams, each of the plurality of data streams defining data recovered from the wireless carrier signal received by a respective one of the plurality of receivers, the circuitry further configured to select, based on a location of the NFC device relative to the NFC reader, one of the plurality of data streams for use in processing a transaction (read as during a payment transaction NFC device 12 may be inductively coupled to payment reader 22 via near field 15 and may communicate with payment terminal 20 by active or passive load modulation of a wireless carrier signal provided by payment reader 22; these components of payment system 1 facilitate electronic payment transactions between a merchant and a customer) (Bidari – Figure 1, [0013], [0017], and [0024]).
Regarding claim 38 as applied to claim 33, Bidari further teaches wherein the circuitry is configured to detect the location of the NFC device and to select the one of the plurality of data streams based on the detected location of the NFC device (read as payment server processes transactions based on the payment information as well as other information such as merchant, location, etc.) (Bidari – [0013]).
Regarding claim 39 as applied to claim 33, Bidari further teaches wherein the transaction is a payment transaction (read as process payment transactions) (Bidari – Figure 1, [0013], and [0017]).

Regarding claim 40, Bidari teaches a method for use with a near field communication (NFC) reader (read as payment terminal 20) (Bidari – Figure 1, Figure 3, [0025]-[0030], and [0035]), comprising:
transmitting a wireless carrier signal from a transmit antenna of the NFC reader (read as signal is transmitted by an antenna of payment reader 22) (Bidari – Figure 2, Figure 3, [0026], [0030]);
receiving, with a plurality of receivers from passive receive antennas of the NFC reader, the wireless carrier signal modulated with data from an NFC device (read as payment device 10 may be a device that is capable of communicating with payment terminal 20 such as a NFC device 12; where the payment device 10 and payment terminal 20 transmit and receive payment information through a wireless carrier signal between their antennas) (Bidari – Figure 2, [0026], and [0030]);
providing a plurality of data streams, each of the plurality of data streams defining data recovered from the wireless carrier signal received by a respective one of the plurality of receivers (Bidari – Figure 2, [0026], and [0030]);
selecting, with circuitry of the NFC reader based on a location of the NFC device relative to the NFC reader, one of the plurality of data streams for use in processing a transaction (read as payment server processes transactions based on the payment information as well as other information such as merchant, location, etc.) (Bidari – [0013]); and
processing, with the NFC reader, the transaction using the selected data stream (read as during a payment transaction NFC device 12 may be inductively coupled to payment reader 22 via near field 15 and may communicate with payment terminal 20 by active or passive load modulation of a wireless carrier signal provided by payment reader 22; these components of payment system 1 facilitate electronic payment transactions between a merchant and a customer) (Bidari – Figure 1, [0013], [0017], and [0024]).
Regarding claim 45 as applied to claim 40, Bidari further teaches detecting the location of the NFC device with the circuitry, wherein the selecting is based on the detected location of the NFC device (read as payment server processes transactions based on the payment information as well as other information such as merchant, location, etc.) (Bidari – [0013]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 27-29, 34-36, and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Bidari et al. (US 2017/0357961 herein Bidari), and further in view of Yan et al. (US 11,182,770 B1 herein Yan).
Regarding claim 27 as applied to claim 26, Bidari teaches the at least one of the plurality of passive receive antennas.
However, Bidari fails to teach wherein at least one of the plurality of passive receive antennas is positioned on a surface of the NFC reader.
In the related art, Yan teaches wherein at least one of the plurality of passive receive antennas is positioned on a surface of the NFC reader (read as the received antennas 41-44 can be placed on a surface of the reader 22) (Yan – column 16 lines 25-46).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Yan into the teachings of Bidari for the purpose of using transparent materials, such as Indium Thin Oxide (ITO) for receive antennas instead of opaque materials having a higher conductance, such as copper and furthermore, by using transparent materials, the receive antennas can be placed on a surface of the reader without adversely affecting the aesthetic appearance of the reader to users.
Regarding claim 28 as applied to claim 27, Bidari as modified by Yan further teaches wherein the at least one of the plurality of passive receive antennas is composed of a transparent material (read as transparent material such as Indium Thin Oxide (ITO) can be used for the receive antennas 41-44) (Yan – column 16 lines 25-46).
Regarding claim 29 as applied to claim 28, Bidari as modified by Yan further teaches wherein the transparent material is Indium Thin Oxide (ITO) (read as transparent material such as Indium Thin Oxide (ITO) can be used for the receive antennas 41-44) (Yan – column 16 lines 25-46).

Regarding claim 34 as applied to claim 33, Bidari teaches the at least one of the plurality of passive receive antennas.
However, Bidari fails to teach wherein at least one of the plurality of passive receive antennas is positioned on a surface of the NFC reader.
In the related art, Yan teaches wherein at least one of the plurality of passive receive antennas is positioned on a surface of the NFC reader (read as the received antennas 41-44 can be placed on a surface of the reader 22) (Yan – column 16 lines 25-46).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Yan into the teachings of Bidari for the purpose of using transparent materials, such as Indium Thin Oxide (ITO) for receive antennas instead of opaque materials having a higher conductance, such as copper and furthermore, by using transparent materials, the receive antennas can be placed on a surface of the reader without adversely affecting the aesthetic appearance of the reader to users.
Regarding claim 35 as applied to claim 34, Bidari as modified by Yan further teaches wherein the at least one of the plurality of passive receive antennas is composed of a transparent material (read as transparent material such as Indium Thin Oxide (ITO) can be used for the receive antennas 41-44) (Yan – column 16 lines 25-46).
Regarding claim 36 as applied to claim 35, Bidari as modified by Yan further teaches wherein the transparent material is Indium Thin Oxide (ITO) (read as transparent material such as Indium Thin Oxide (ITO) can be used for the receive antennas 41-44) (Yan – column 16 lines 25-46).

Regarding claim 41 as applied to claim 40, Bidari teaches the at least one of the plurality of passive receive antennas.
However, Bidari fails to teach wherein at least one of the plurality of passive receive antennas is positioned on a surface of the NFC reader.
In the related art, Yan teaches wherein at least one of the plurality of passive receive antennas is positioned on a surface of the NFC reader (read as the received antennas 41-44 can be placed on a surface of the reader 22) (Yan – column 16 lines 25-46).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Yan into the teachings of Bidari for the purpose of using transparent materials, such as Indium Thin Oxide (ITO) for receive antennas instead of opaque materials having a higher conductance, such as copper and furthermore, by using transparent materials, the receive antennas can be placed on a surface of the reader without adversely affecting the aesthetic appearance of the reader to users.

Allowable Subject Matter
Claims 30-32, 37, and 42-44 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to APRIL GUZMAN GONZALES whose telephone number is (571)270-1101. The examiner can normally be reached Monday - Friday 8:00 am to 4:00 pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley L. Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/APRIL G GONZALES/          Primary Examiner, Art Unit 2648